Citation Nr: 1309669	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  12-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to December 14, 2011, and a rating in excess of 40 percent since December 14, 2011.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1952 to December 1953.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the December 2012 Remand, the Board noted that the Veteran reported he had a hearing test conducted at the VA Medical Center (VAMC) in Hampton, on May 8, 2012.  These records were not associated with the claims file and the RO was instructed to obtain the records from VAMC Hampton.  In a December 2012 letter to the Veteran, the RO noted that it had obtained medical records from the Hampton VA from November 2012 to present.  Additionally, a treatment note dated January 2013 includes a handwritten note indicating that it was the only treatment record since December 17, 2012.  Importantly, the Veteran indicated that he had a hearing test in May 2012, prior to the dates of the medical records the RO obtained from the Hampton VAMC.  These records are also not located on Virtual VA.  As such, the Board finds a remand is necessary to obtain all treatment records from the Hampton VAMC, particularly those from prior to November 2012 (including the May 2012 hearing test).

Furthermore, the Veteran asserted in February 2013 that his hearing loss has gotten worse.  See February 2013 VA Form 21-0820.  The Board notes the Veteran was most recently afforded a VA examination in December 2011, more than two years ago.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Accordingly, on remand, the Veteran should be scheduled for a new VA examination.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all VA treatment records from VAMC Hampton.  In particular, obtain records prior to November 2012 (including the May 2012 hearing test) and records after January 2013.

If records cannot be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record.

2.  After any additional records have been obtained, afford the Veteran an in-person VA examination to determine the severity of his hearing loss.  

The examiner should identify and completely describe all current symptomatology.  Ask the examiner to discuss all findings in terms of 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2012).  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO should then readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



